Reed, J.,
(dissenting.) I think that the plaintiff should' have proven a distinct decree, made by the Chancellor in the-equity suit in which this bond was given, to the effect that, when the injunction was ordered in that suit the complainant, was not equitably entitled to the same. As there was a failure to do this, I think the non-suit was right, and the judgment should be affirmed.
For affirmance—The Chancellor, Reed. 2.
For reversal—The Chief Justice, Dixon, Scudder, Van Syckel, Woodhull, Clement, Dodd, Green, Lilly, Wales. 10.